Citation Nr: 1121274	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran had extensive service in the National Guard, including a period of active duty from November 1990 to July 1991.  During his active duty, he was assigned to Southwest Asia in support of Operation Desert Shield/Desert Storm.

This case was previously before the Board of Veterans' Appeals (Board) in September 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the initial 50 percent schedular disability rating for his service-connected PTSD.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that there is an ancillary issue of entitlement to a TDIU.  That issue requires further development and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The particular development actions are discussed in the Remand section below.


FINDING OF FACT

Since service connection became effective August 25, 2004, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood,



CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an increased initial rating for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2005, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 50 percent rating, effective August 25, 2004.  The Veteran disagreed with that rating, and this appeal ensued. 

During the course of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that his PTSD had increased in severity.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, the evidence obtained since service connection for PTSD became effective August 25, 2004 consists of records reflecting the Veteran's VA treatment from August 2004 through September 2009; the Veteran's records from the Social Security Administration; a May 2005 statement from the Veteran's former employer; and the transcript of the Veteran's June 2009 hearing before undersigned Acting Veterans Law Judge.  In September 2004, June 2008, and June and August 2010, VA also examined the Veteran to determine, in part, the extent of impairment attributable to his PTSD.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions based on their findings.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his claim for an increased rating for PTSD.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Facts and Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 
PTSD is rated in accordance with criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130.  

A GAF of 71 to 80 reflects symptoms which constitute transient and expectable reactions to psychosocial stressors with no more than a slight impairment in social, occupational, or school functioning.  DSM IV at 32.

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran contends that the 50 percent initial rating for his service-connected PTSD does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased initial rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

A review of the record discloses that since service connection became effective August 25, 2004, the Veteran's PTSD has been manifested primarily by impaired sleep, nightmares, anxiety, depression, a solemn affect, irritability, angry outbursts, mood swings, intrusive thoughts, impaired concentration, social withdrawal, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  During that time, the GAF attributable to his PTSD has ranged from 43 to 71.  The high and low scores were recorded following the VA examinations in September 2004 and June 2008, respectively.  However, the preponderance of the evidence tends toward the lower score and includes the Veteran's extensive VA treatment records from August 2004 through September 2009 and the reports of his June and August 2010 VA examinations.  Those records reflect a GAF ranging from 45 to 55 and since June 2005 have, generally, been 49 or 50.  In view of such consistency, the Board finds that those scores reveal a more accurate picture of the level of impairment caused by the Veteran's PTSD than the higher score.  Such scores are compatible with moderate to serious symptomatology, and the preponderance of the evidence strongly suggests that his PTSD more nearly reflects occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  As such, it more nearly reflects the schedular criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  At the very least, there is an approximate balance of evidence both for and against the claim that a higher initial rating for PTSD is warranted.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal is being decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  

In arriving at this decision, the Board has considered the possibility of a still higher schedular rating.  However, the Veteran is generally alert and oriented, and his memory is intact.  He demonstrates no thought disorder, and he communicates with coherent, relevant speech.  Moreover, he is able to independently perform his activities of daily living.  Although some examiners have suggested that the Veteran tends to exaggerate his symptoms, the evidence is, generally negative for persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others.  Thus, the Board concludes that the Veteran does not meet or more nearly approximate the schedular criteria for a 100 percent rating for PTSD.  Therefore, an initial 70 percent rating, and no more, is warranted the date that service connection for PTSD became effective, August  25, 2004,.  

In arriving at the foregoing decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  No unusual clinical picture has been presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

During the course of this appeal, the Veteran raised contentions to the effect that he is unemployable due to his service-connected disabilities:  PTSD, evaluated as 70 percent disabling and hypertension, evaluated as 10 percent disabling.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

Although the Veteran now meets the percentage criteria established by 38 C.F.R. § 4.16(a), he has not been examined to determine the collective impact of his service-connected disabilities on his ability to work.  

The United States Court of Appeals for Veterans Claims has held that claims for higher evaluations include a claim for a TDIU, when, as in this case, the appellant claims he is unable to work due to a service connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  Therefore, VA must consider whether the Veteran meets the criteria for a TDIU.  However, it would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Vet. Aff. Op. Gen. Couns. Prec. 16-92 (Authority of the Board of Veterans' Appeals to Address Matters Not Considered by the Agency of Original Jurisdiction, 57 Fed. Reg. 49747 (1992)).  Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  When the actions in part 1 have been completed, schedule the Veteran for an examination to determine the effect of the Veteran's service-connected disabilities on his ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the VA examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran is precluded from performing all forms of substantially gainful employment due, solely, to his service-connected disabilities.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

In the event that the Veteran does not report for the aforementioned examination, that fact must be noted in writing, and the notice informing him of the date and time of the examination must be associated with the claims folder.  In this regard, it must be indicated whether any notice that was sent was returned as undeliverable.

3.  When the actions requested have been completed, undertake any other indicated development.  Then adjudicate the issue of entitlement to a TDIU.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


